Citation Nr: 0701619	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  03-29 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1965 to April 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The case was brought before the Board in May 2006, at which 
time the claim for service connection for a left ankle 
disability was reopened and remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issue on appeal. According to a November 
2004 written statement, the veteran does not want a hearing 
before the Board.

This claim was only considered by the RO on a direct basis, 
as that was the allegation put forth by the veteran.  
However, in a July 2006 statement, he alleged, for the first 
time, that his left ankle disorder could be due to his 
service-connected diabetes.  VA's duty to assist a claimant 
with the development of evidence extends to all applicable 
theories of a claim, whether asserted by the claimant or not. 
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); see 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (claim 
documents must be read in a liberal manner so as to identify 
and carry out the required adjudication of all claims that 
are reasonably raised by the evidence of record whether or 
not formally claimed in a VA application). However, since the 
RO never adjudicated a secondary service connection claim, 
the Board does not have jurisdiction to address it.  Since a 
claim for direct service connection is based on a different 
legal and medical analysis than a claim for secondary service 
connection, the claims are not inextricably intertwined.  
Therefore, because the evidence in this case reasonably 
raises a claim for secondary service connection, the issue is 
REFERRED to the RO for consideration. 


FINDING OF FACT

The veteran currently has a left ankle condition, but there 
is no competent evidence that shows a causal link between his 
condition and any remote incident of service.


CONCLUSION OF LAW

The veteran's left ankle condition was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, and 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304, 3.307, and 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a). Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a). Here, 
as will be explained below, there is conflicting evidence 
whether the veteran has left ankle arthritis, but even 
assuming arguendo he does, no legal presumption is applicable 
here because the earliest x-ray evidence of left ankle 
degenerative changes is 2002, over a decade after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges that during his twenty year service in 
the Navy he hurt his ankle several times, to include two 
sprains and that ever since his ankle has a tendency to 
"roll" causing multiple post-service injuries to include an 
additional ankle sprain and fracture of his left foot in June 
1991. Currently, the veteran alleges his ankle is extremely 
unstable requiring him to walk with a cane and ankle brace.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran's service medical records confirm complaints and 
treatment for his left ankle, including a 1980 injury (of 
unknown origin) and a 1981 left ankle sprain. During the 
veteran's lengthy service, he underwent multiple periodic 
examinations all of which are silent as to any left ankle 
disability. The veteran, on his March 1988 exit examination, 
self-reported a history of swollen joints, specifically his 
left ankle. On examination, however, the examiner noted the 
prior injury, but found no sequelae or residuals. 

The first question that must be addressed, therefore, is 
whether incurrence of a chronic left ankle condition is 
factually shown during service. The Board concludes it was 
not. Although the veteran was treated for ankle pain and an 
ankle sprain during service, in both cases the veteran's pain 
apparently resolved as the remainder of the veteran's seven 
years of service are silent as to any complaints, treatments 
or diagnoses of any left ankle condition. Even the veteran's 
self-reported history of left ankle joint pain in his March 
1988 exit examination was followed by a normal clinical 
evaluation. Clearly any in-service left ankle injuries were 
transient in nature and fully resolved prior to separation 
from the Navy. In short, his service medical records are 
simply devoid of any findings consistent with a chronic left 
ankle condition.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the veteran's current left ankle 
condition is related to his in-service injuries or any other 
remote incident in service. The Board concludes it is not. 

The question is complicated by the fact that after service 
the veteran suffered an injury in June 1991 spraining his 
left ankle and fracturing his left foot, specifically his 
left fifth metatarsal. His post-service medical records since 
the 1991 injury are consistent with a chronic left ankle 
condition. That is, private and VA outpatient treatment 
records since the 1990s show continuity of complaints of pain 
and instability. These records, along with various VA 
examinations conducted through the years, suggest diagnoses 
of tendonitis, osteoarthritis and degenerative arthritis, but 
x-rays from 1994, 1999 and 2000 could not confirm any of 
these diagnoses. 2002 x-rays show mild degenerative changes. 
The veteran also underwent surgery in March 2002 for 
treatment of a calcaneal spur on his left heel. The surgery, 
according to the medical records, provided no relief of pain 
or instability to the veteran.

After service, there are no medical records prior to the 
veteran's June 1991 injury, but the veteran alleges his ankle 
was unstable ever since service and in fact contributed to 
the 1991 injury. The claim was previously remanded to have an 
examiner medically address that possibility. The veteran 
underwent a VA examination in June 2006 where the examiner 
diagnosed the veteran with residuals of trauma to left ankle 
with instability of the left ankle and status-post surgical 
excision of left calcaneal spur. The examiner also noted that 
x-rays of the left ankle, conducted in 2006 were negative 
showing "...no fracture or deformity. There was no significant 
arthritis. There was no joint effusion." In commenting on 
whether the veteran's left ankle problems are related to his 
in-service injuries, the examiner opined as follows:

It is less likely than not that disability of left ankle 
is related to in-service injuries. Rather, it is more 
likely than not that disability of left ankle is related 
to post-service injuries.

The Board finds the examiner's opinion compelling. The 
conclusion is based on specific clinical tests and findings, 
and a complete review of the C-file, including the veteran's 
extensive medical history and private treatment records. 

The Board notes the veteran's representative's objection to 
the VA examiner's opinion. Specifically, the veteran's 
representative argues that the examiner's opinion is not 
sufficient because it lacks any explanation of the rendered 
conclusion. The Board disagrees. Although the examiner did 
not specifically explain why he concludes the post-service 
injury is more likely the cause of the veteran's current left 
ankle condition, the examiner clearly reviewed and itemized 
the veteran's entire medical history pertaining to his left 
ankle, to include both private and VA treatment. In rendering 
his opinion, the examiner indicated he reviewed the entire C-
file and conducted thorough clinical tests, to include x-rays 
of the afflicted area. 

Also compelling, although the ultimate diagnosis of the 
veteran's condition has differed, no medical provider has 
ever linked the veteran's left ankle condition with any 
incident of service or otherwise conflicted with the VA 
examiner's opinion. Although private treatment in the 1990s 
from Drs. Reed and Mengelt reflected a history of in-service 
sprains of the ankle, neither physician ever concluded that 
the ankle disorder shown at that time was related to these 
incidents.  Accordingly, further examination or opinion is 
not needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service. Cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).

The Board has considered the veteran's statements that his 
in-service injuries left his left ankle unstable ever since 
significantly contributing to his 1991 post-service injury.  
He also submitted a statement in the 1990s from a service 
buddy regarding continuity of symptoms. Service connection 
may indeed be granted when a chronic disease or disability is 
not present in service, but there is evidence of continuity 
of symptomatology after service.  See  38 C.F.R. §3.303(b) 
(2006).  In accordance with the recent decision of the United 
States Court of Appeals for the Federal Circuit in Buchanan 
v. Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006), the 
Board concludes that the lay evidence presented by the 
veteran concerning his continuity of symptoms after service 
is credible and ultimately competent, regardless of the lack 
of contemporaneous medical evidence. However, the veteran's 
claim fails based upon the lack of medical nexus associating 
his injuries in service to a current disability. The 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  In other words, even accepting the veteran's 
allegations that his left ankle has been unstable ever since 
service, no medical professional has ever linked his current 
disability to the in-service injuries. 

In summary, the Board finds that the medical evidence of 
record does not relate the veteran's current left ankle 
condition to any aspect of the veteran's active duty. Direct 
service connection requires a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); see also, Hickson, supra. The most 
probative evidence of record is against such a finding in 
this case. In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by letters sent 
to the veteran in July 2002 and October 2003. Those letters 
advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The letters told him to 
provide any information or evidence relevant to his claim. 
The veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage. 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied. The veteran's service medical records, VA medical 
records and SSA medical records are in the file. Private 
medical records identified by the veteran have been obtained, 
to the extent possible. The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The veteran was afforded medical examination to obtain an 
opinion as to whether his left ankle condition can be 
directly attributed to service. Cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004). Further examination or opinion is 
not needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service. This is 
discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim(s), as indicated above.  


ORDER

Entitlement to service connection for a left ankle disability 
is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


